This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon the issuance of an alternative writ, the parties hereto filed a joint motion for a stay pending this court’s resolution of In re Adoption of Zschach (1996), 75 Ohio St.3d 648, 665 N.E.2d 1070. We granted that motion on May 24, 1995. 72 Ohio St.3d 1524, 649 N.E.2d 834.
Our resolution of In re Adoption of Zschach (1996), 75 Ohio St.3d 648, 665 N.E.2d 1070, reinstates the final adoption order underlying both that discretionary appeal and the birth mother’s custody motion to which this original action owes its genesis. Therefore, relator’s complaint for a writ of prohibition has become moot. Upon consideration thereof,
IT IS ORDERED by the court that the complaint for writ of prohibition be, and hereby is, dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Stratton, J., not participating.